The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

DETAILED ACTION

Election/Restrictions
Applicant's election with traverse of THE EMBODIMENT OF FIGURE 2 in the reply filed on 05/11/2022 is acknowledged.  The traversal is on the ground(s) that “the embodiment of FIG. 2 and the embodiment of FIG. 3 have common technical features "a first protective layer disposed on the gate layer, the first terminal, and the second terminal and made of metal oxide, wherein a portion of the first protective layer corresponding to the second terminal is provided with a first opening" and "a connecting terminal disposed on a same layer as a source/drain layer of the thin film transistor".”, And “Foreign Document (CN111564453) fails to disclose the common technical features of Species 2 and 3”. 
This is not found persuasive because applicants can always find a common technical feature in distinct and separate embodiments which may not be disclosed in an applied reference.
The requirement is still deemed proper and is therefore made FINAL.




Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the light source, as recited in claim 5, and a plurality of first protrusions or a plurality of first concaves, as recited in claim 10, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.




Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
There is no support in the embodiment of figure 2 for the claimed limitation of “a first surface of the first protective layer in contact with the connecting terminal is provided with a plurality of first protrusions or a plurality of first concaves, and the first protective layer is fitted with the connecting terminal through the first protrusions or the first concaves”, as recited in claim 10.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 5-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claimed limitation of “a connecting terminal disposed on the second terminal, electrically connected the second terminal through the first opening “, as recited in claim 1, is unclear as to which element the connecting terminal is electrically connected the second terminal.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 5-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (2012/0319113) in view of Isami et al. (6,791,521).Regarding claim 1, Yamazaki teaches in figure 1 and related text a display device comprising: 
a circuit board, comprising:
 a substrate 102; 
a thin film transistor 112 disposed on the substrate; 
a first terminal 108a and a second terminal (108b or 108b/114b) disposed on opposite sides of the thin film transistor 112 wherein the first terminal and the second terminal are disposed on a same layer as a gate layer of the thin film transistor, 
a first protective layer (the second of a multilayer film which forms the gate layer, the first terminal, and the second terminal, see paragraph [0239]) disposed on the gate layer, the first terminal, and the second terminal and made of metal oxide (see paragraph [0117], wherein a portion of the first protective layer corresponding to the second terminal is provided with a first opening; and 
a connecting terminal 122b disposed on the second terminal (or on sidewalls thereof), electrically connected the second terminal through the first opening, and disposed on a same layer as a source/drain layer of the thin film transistor.

Yamazaki does not explicitly state that the first protective layer is made of metal oxide and does not state using the device in a driving circuit board.
Isami et al. teach in figure 21 and related text using the device in a driving circuit board.

Yamazaki and Isami et al. are analogous art because they are directed to display  devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Park et al. because they are from the same field of endeavor.It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the first protective layer of metal oxide and to use the device in a driving circuit board, as taught by Isami et al., in Yamazaki’s device, in order to conductivity and the versatility of the device, respectively.

Regarding claim 5, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form a light source in the circuit board corresponding to the second terminal and is electrically connected to the second terminal through the first opening in prior art’s device in order to form more compact device and in order to operate the device in its intended use.

Regarding claim 6, Isami et al. teach in figure 21 and related text a second protective layer disposed on one or more of the source/drain layer and the connecting terminal, and made of one or more of molybdenum, titanium, nickel, and alloys thereof.  It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form a second protective layer disposed on one or more of the source/drain layer and the connecting terminal, and made of one or more of molybdenum, titanium, nickel, and alloys thereof in prior art’s device in order to improve the electrical connections of the device.

Regarding claim 7, in the combined device the connecting terminal is electrically connected to the light source through at least one second opening (inherently therein) between the connecting terminal and the light source, and the second opening is located in a portion of the second protective layer corresponding to the connecting terminal.

Regarding claim 8, in the combined device a first angle formed by a first side surface of the first protective layer and the substrate is less than or equal to 90 degrees.

Regarding claim 9, in the combined device a second angle formed by a second side surface of the second protective layer and the substrate is less than or equal to 90 degrees.

Regarding claim 10, the claimed limitations of “a first surface of the first protective layer in contact with the connecting terminal is provided with a plurality of first protrusions or a plurality of first concaves, and the first protective layer is fitted with the connecting terminal through the first protrusions or the first concaves”, these are process limitations which would not carry patentable weight in this claim drawn to a structure, because distinct structure is not necessarily produced.
The formation of a structure comprising two layers of the same material having protrusions and concaves therebetween is identical to a structure formed by using only one layer.
Note that a “product by process” claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al., 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or not.  Note that the applicant has the burden of proof in such cases, as the above case law makes clear.
In the alternative, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form a first surface of the first protective layer in contact with the connecting terminal is provided with a plurality of first protrusions or a plurality of first concaves, and the first protective layer is fitted with the connecting terminal through the first protrusions or the first concaves in prior art’s device in order to improve the structural integrity of the device.

Regarding claim 11, Yamazaki teaches in figure 1 and related text that the first protective layer is made of one or more of indium tin oxide and indium zinc oxide.

Regarding claim 12, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the first protective layer to have a thickness of 600 angstroms to 1800 angstroms in prior art’s device in order to reduce the size of the device.

Regarding claim 13, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the third angle formed by the substrate and a third side surface of the first terminal, the gate layer, the source/drain layer, or the second terminal to be greater than 30 degrees and less than 75 degrees in prior art’s device in order to adjust the current flow in the device.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).










O.N.								/ORI NADAV/
5/23/2022				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800